Title: To James Madison from John Graham, 8 February 1803 (Abstract)
From: Graham, John
To: Madison, James


8 February 1803, Madrid. Acknowledged receipt on 1 Feb. of JM’s 25 Oct., 27 Nov., and 1 Dec. dispatches for Pinckney. Will meet Pinckney at Aranjuez with the dispatches, “sensible that not a moment ought to be lost” in obtaining a royal order countermanding that of the intendant of New Orleans, which he sees by the newspapers “has engaged the attention of Congress, & drawn a very solemn address from the Legislature of Kentucky.” A postscript to his 1 Feb. letter informed JM of Pinckney’s arrival at Cartagena, before which he had followed JM’s directions and addressed the enclosed letters to Cevallos. Has received no answer to them and expects none, as the government knows Pinckney will arrive soon. Encloses the latest order of the board of health relative to U.S. vessels, which, “altho’ severe, is far less rigorous than the former.” Kirkpatrick sent the enclosed printed paper [not found] by the last post, which he forwards, believing “it will be necessary for our Merchants to obtain the Consular Certificates therein pointed out, for all Articles which they may ship to this Country.” Although U.S. trade does not make such a regulation necessary or expedient, Americans probably should not expect exemption since the order is general. “It would at least be imprudent in our Merchants to calculate upon it.” The government rigorously enforces its customhouse regulations. A French ship, taken recently as a smuggler, was “immediately seized & confiscated, & the Captain & Crew, I beli[e]ve, sent to confinement.” All provisions of the treaty between France and Spain not having been attended to in the investigation of the affair, “it is said to have occasioned a warm altercation between the Ministry & the French Ambassador, so much so, that each party has sent off an Express to Paris.” The incident, if true, will probably stop negotiations over the Floridas. Whether Spain expects to get Louisiana back in exchange for the Floridas or to obtain Parma and Piacenza for the king of Etruria is not known. Spain would find the former more agreeable and France the latter. Adds in a postscript that a 2 Feb. letter from Kirkpatrick contains a report that Algiers has declared war on France. “I should rather suppose that this cannot be true.”
 

   
   RC (DNA: RG 59, DD, Spain, vol. 6). 3 pp. In a clerk’s hand, except for Graham’s complimentary close, signature, and postscript. Docketed by Wagner as received 8 Apr.



   
   See Robert Johnson to JM, 5 Dec. 1802, and n. 2.



   
   A packet of enclosures bearing dates from 3 Feb. to 31 Mar. 1803, filed with the RC, includes a copy of Graham’s 3 Feb. 1803 letter to Cevallos (2 pp.), protesting the suspension of the deposit as a violation of article 22 of the Treaty of San Lorenzo and asking that the king order Morales to restore the deposit, and a copy of Graham’s 4 Feb. 1803 letter to Cevallos (2 pp.), relaying the U.S. request that Yrujo be given “an authority to controul or correct the mischiveous proceedings” of colonial officers, since “any one of fifteen or twenty Individuals, lead astray either by passion, by interest, or by want of knowledge,” could at any time endanger relations between Spain and the U.S.



   
   Graham apparently enclosed a copy of the 2 Feb. 1803 order of the supreme board of health at Madrid that all ships coming from the U.S. with clean bills of health attested by the Spanish minister or consuls were to serve twenty days’ quarantine. If nothing occurred during this term the vessels were to be admitted to pratique (1 p.; in Spanish; mistakenly docketed by Wagner as enclosed in Graham to JM, 20 Jan. 1803, and filed with that letter [DNA: RG 59, DD, Spain, vol. 6]).



   
   See Kirkpatrick to JM, 25 Jan. 1803.



   
   Following the death of the duke of Parma, Napoleon had offered to cede Parma and other territory in Italy to the king of Etruria in exchange for Spain’s granting the Floridas to France (DeConde, This Affair of Louisiana, p. 148).


